Summit /s




                        Fourth Court of Appeals
                               San Antonio, Texas
                                     March 25, 2015

                                  No. 04-14-00205-CV

                   FOUNTAINS INTERNATIONAL GROUP, INC.,
                                 Appellant

                                            v.

                       SUMMIT OAK DEVELOPMENT, LLC,
                                  Appellee

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2005-CI-09146
                      Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
      The Appellee’s Motion for Extension of Time to File Rehearing and En Banc
Reconsideration is GRANTED. Time is extended to April 13, 2015.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court